Name: 82/754/EEC: Council Decision of 9 November 1982 appointing the members and alternate members of the Advisory Committee on Medical Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-11-13

 Avis juridique important|31982D075482/754/EEC: Council Decision of 9 November 1982 appointing the members and alternate members of the Advisory Committee on Medical Training Official Journal L 317 , 13/11/1982 P. 0025 - 0026*****COUNCIL DECISION of 9 November 1982 appointing the members and alternate members of the Advisory Committee on Medical Training (82/754/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 75/364/EEC of 16 June 1975 setting up an Advisory Committee on Medical Training (1), and in particular Articles 3 and 4 thereof, Having regard to Council Decision 79/846/EEC of 9 October 1979 appointing the members and alternate members of the Advisory Committee on Medical Training for the period from 6 April 1979 to 5 April 1982 (2), Whereas the Government of the Hellenic Republic has submitted a list of candidates for the appointment of members and alternate members of that committee; Whereas each of the other Governments of the Member States has submitted a list of candidates for the replacement or renewal of the term of office of these members and alternate members; Whereas in view of its special position, Luxembourg will designate in place of experts from university medical faculties experts proposed by the Commission d'homologation (Standardization Committee) for foreign medical diplomas, HAS DECIDED AS FOLLOWS: Sole Article The following have been appointed members and alternate members of the Advisory Committee on Medical Training for the period from 9 November 1982 to 8 November 1985: A. Experts from the practising profession 1.2.3 // // Member // Alternate member // Belgium: // Mr AndrÃ © Wynen // Mr Marc Dekesel // Denmark: // Mr E. Holst // Mr J. P. Steensen // Germany: // Mr Wolfgang Bechtoldt // Mr Heinz-Peter Braeuer // Greece: // Mr N. Papakyriazis // Mr Floros Loucas // France: // Mr Pouyaud // Mr Autin // Ireland: // Mr P. A. Farrelly // Mr C. Galvin // Italy: // Mr Bruno Baruchello // Mr Guido Testa // Luxembourg: // Mr G. Meisch // Mr M. Demoullin // Netherlands: // Mr W. van Zeben // Mr J. I. van der Leeuw // United Kingdom: // Mr 1979, p. 12. B. Experts from the medical faculties of the universities 1.2.3 // // Member // Alternate member // Belgium: // Mr AndrÃ © Castermans // Mr JozuÃ « Vandenbroucke // Denmark: // Mr B. Soerensen // Mr Melchior // Germany: // Mr Klaus Hinrichsen // Mr Eduard Seidler // Greece: // Mrs E. Moulopoulou-Karakitsou // Mr E. Garelis // France: // Mr Jean Rey // Mr Jean Dorner // Ireland: // Mr J. C. McCormick // Mr D. J. O'Sullivan // Italy: // Mr Raffaello Cortesini // Mr Francesco Filadoro // Luxembourg: // Mr Dicato // Mr A. Betz // Netherlands: // Mr F. van Faassen // Mr H. J. Dokter // United Kingdom: // Mr R. F. Whelan // Mr P. G. Bevan C. Experts from the competent authorities of the Member States 1.2.3 // // Member // Alternate member // Belgium: // Mr Pieter De Schouwer // Mrs Yvonne Rombouts // Denmark: // Mr H. Karle // Mr E. Goldschmidt // Germany: // Mrs Marilene Schleicher // Mr Georg Scholz // Greece: // Mr A. Philalithis // Mr K. Sfangos // France: // Mr Gilbert Tchernia // Mr Pierre Labrousse // Ireland: // Mr M. P. Brady // Mr A. Walsh // Italy: // Mr Carlo Vetere // Mr Arturo Cornetta // Luxembourg: // Mr J. Kohl // Mr E. Heisbourg // Netherlands: // Mr N. J. Dersjant // Mr R. M. A. Krul // United Kingdom: // Mr Arthur Crisp // Mr J. J. A. Reid Done at Brussels, 9 November 1982. For the Council The President K. ENGGAARD R. Brearley // Mr James Cameron (1) OJ No L 167, 30. 6. 1975, p. 17. (2) OJ No L 260, 16. 10.